          Case 7:20-cr-00574-NSR Document 53
                                          54 Filed 03/09/21
                                                   03/11/21 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza       The Govt's request to adjourn the
                                                     New York, New York 10007       Status Conf. from Mar. 12, 2021
                                                                                    until Apr. 27, 2021 at 1:00 pm or,
                                                       March 9, 2021                alternatively, Apr. 30. at 3:00 pm
BY ECF                                                                              is granted upon all Deft. counsels'
                                                                                    consent. Clerk of Court requested
The Honorable Nelson S. Roman                                                       to terminate the motion (doc. 53).
United States District Court                                                        Deft. Brown's bail appeal remains
Southern District of New York                                                       set for Mar. 12, 2021 at 1:00 pm.
300 Quarropas Street                                                                Dated: March 11, 2021
White Plains, NY 10601

       Re:     United States v. Vincent Jackson, et al., 20 Cr. 574 (NSR)

Dear Judge Roman:

       The Government respectfully submits this letter with the consent of all defense counsel to
request an adjournment of the upcoming status conference, currently scheduled for March 12,
2021, for approximately 45 days. 1

        Since the last status conference, the Government has made discovery available to the
defense, and defense counsel has not yet finished review of the discovery to determine what
motions, if any, they may wish to make. The parties have also discussed potential dispositions of
this case without a trial. The requested adjournment is appropriate to allow defense counsel to
determine what motions, if any, they wish to make, and to allow the parties time to continue their
negotiations. Further, the Government requests that the time between the date of this letter and the
next scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), in the interest of justice.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney


                                                 By:          /s
                                                       Christopher D. Brumwell
        3/11/2021                                      Assistant United States Attorney
                                                       917-710-0661

cc: Defense Counsel (by ECF)

1
 While the Government and counsel for all four defendants are requesting to adjourn the status
conference in this case, the Government and Robert Brown wish to have the Government’s bail
appeal heard on March 12, 2021.
